Title: To John Adams from William Temple Franklin, 22 November 1781
From: Franklin, William Temple
To: Adams, John



Passy, 22d Nov. 1781
Dear Sir

Since the Letter I had the honour of writing to your Excellency on the 19th Inst, the Duke de Lauzan is arrived at Versailles from Virginia, with the glorious News of the combined Force of America and France having forced General Cornwallis to capitulate. The English Garrison marched out of York Town on the 19th of Octr. with the honours of War, and laid down their Arms: the Troops consisted of about Six thousand: Sailors and Negroes 1800, 22 pair of Colours, and 170 Pieces of Cannon, of which 75 were of brass. Besides which, a Vessel of 50 Guns with a considerable Number of Transports some burnt. These are the only particulars which have as yet transpired of this important Event. In a few Days will be publish’d the Articles of Capitulation, when I shall immediately forward them to your Excellency.

Hoping that your Negociations may partake of the good Effect of this Victory, I have the honour to be, Sir, Your Excellencys, affectionate & obliged humble Servant
W. T. Franklin

